                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  JEFF SCHUMAN,
        Plaintiff,                                          No. 3:15-cv-01006 (SRU)

          v.

  AETNA LIFE INS. CO., et al.,
      Defendants.

               RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       On July 1, 2015, Jeff Schuman filed this action against three defendants—Ahold USA’s

Master Welfare Benefit Plan, the Administrative Committee of Ahold USA as Plan

Administrator, and Aetna Life Insurance Co. (“Aetna”) as Claims Administrator—alleging that

they violated the Employee Retirement Income Security Act (“ERISA”) by denying him long-

term disability benefits. See Compl., Doc. No. 1; Am. Compl., Doc. No. 32-1. On March 20,

2017, I issued a ruling on the parties’ cross-motions for summary judgment (doc. nos. 36 and

37), in which I granted in part and denied in part the defendants’ motion and denied Schuman’s

motion in its entirety. See Schuman v. Aetna Life Ins. Co., 2017 WL 1053853, at *1 (D. Conn.

Mar. 20, 2017) (hereinafter “Schuman I”). In light of various inadequacies in the record,

however, I ordered that the case be remanded to the claims administrator for a correct evaluation

of Schuman’s long-term disability claim. Id. at *12. Specifically, I directed the defendants to

complete another vocational evaluation that would determine “whether Schuman is or may

become fitted to perform any type of work that actually exists in the economy and whether he is

vocationally qualified to obtain such employment, and to earn a reasonably substantial income

from it.” Id. at *18 (internal quotations omitted).
       Aetna denied Schuman’s renewed disability claim on August 4, 2017. See Supplemental

Administrative Record (“SAR”) at 1668. Schuman appealed that decision September 1, 2017.

Id. at 1675. On October 31, 2017, I granted Schuman’s motion to reopen the case (doc. no. 102)

and noted that the case was “remanded to permit Aetna to complete the administrative appeal

process. Aetna shall decide the administrative appeal within fourteen days of the date of this

order. Failure to issue a decision within that deadline will be treated as a denial of the appeal.”

Doc. No. 104. Aetna upheld its denial decision on appeal in a letter dated November 10, 2017.

SAR at 1754. On April 23, 2018 the parties again filed cross-motions for summary judgment

(doc. nos. 113 and 115).

       After a review of the record and supplemental briefing, I deny both motions.


I.     Standard of Review

     A. Summary Judgment

       Summary judgment is appropriate when the record demonstrates that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986) (plaintiff

must present affirmative evidence in order to defeat a properly supported motion for summary

judgment).

       When ruling on a summary judgment motion, the court must construe the facts of record

in the light most favorable to the nonmoving party and must resolve all ambiguities and draw all

reasonable inferences against the moving party. Anderson, 477 U.S. at 255; Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Adickes v. S.H. Kress & Co., 398

U.S. 144, 158–59 (1970); see also Aldrich v. Randolph Cent. Sch. Dist., 963 F.2d 520, 523 (2d

Cir. 1992) (court is required to “resolve all ambiguities and draw all inferences in favor of the


                                                  2
nonmoving party”). In the context of cross-motions for summary judgment, the same standard is

applied. See Scholastic, Inc. v. Harris, 259 F.3d 73, 81 (2d Cir. 2001). However, in deciding

each motion, the court must construe the evidence in the light most favorable to the non-moving

party. Id.

       “Only when reasonable minds could not differ as to the import of the evidence is

summary judgment proper.” Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir. 1991); see also

Suburban Propane v. Proctor Gas, Inc., 953 F.2d 780, 788 (2d Cir. 1992). If the nonmoving

party submits evidence that is “merely colorable,” or is not “significantly probative,” summary

judgment may be granted. Anderson, 477 U.S. at 249–50.

       The mere existence of some alleged factual dispute between the parties will not defeat an
       otherwise properly supported motion for summary judgment; the requirement is that there
       be no genuine issue of material fact. As to materiality, the substantive law will identify
       which facts are material. Only disputes over facts that might affect the outcome of the
       suit under the governing law will properly preclude the entry of summary judgment.
       Factual disputes that are irrelevant or unnecessary will not be counted.

Id. at 247–48. To present a “genuine” issue of material fact, there must be contradictory

evidence “such that a reasonable jury could return a verdict for the non-moving party.” Id. at

248.

       If the nonmoving party has failed to make a sufficient showing on an essential element of

his case with respect to which he has the burden of proof at trial, then summary judgment is

appropriate. Celotex, 477 U.S. at 322. In such a situation, “there can be ‘no genuine issue as to

any material fact,’ since a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 322–23; accord

Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995) (movant’s

burden satisfied if he can point to an absence of evidence to support an essential element of




                                                 3
nonmoving party’s claim). In short, if there is no genuine issue of material fact, summary

judgment may enter. Celotex, 477 U.S. at 323.

   B. ERISA

       “When an ERISA plan participant challenges a denial of benefits, the proper standard of

review is de novo ‘unless the benefit plan gives the administrator or fiduciary discretionary

authority’ to assess a participant’s eligibility.” Thurber v. Aetna Life Ins. Co., 712 F.3d 654, 658

(2d Cir. 2013), abrogated on other grounds by Montanile v. Bd. of Trustees of Nat. Elevator

Indus. Health Benefit Plan, 136 S. Ct. 651 (2016) (quoting Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989)). “If the plan does reserve discretion, the denial is subject to

arbitrary and capricious review and will be overturned only if it is without reason, unsupported

by substantial evidence or erroneous as a matter of law.” Id. (internal quotation marks and

citation omitted). The Second Circuit held in Halo v. Yale Health Plan, however, that the denial

of a claim under a plan including discretionary authority is not entitled to the great deference

afforded by the arbitrary and capricious standard if the denial procedure failed to comply with

the Department of Labor’s claims-procedure regulation, 819 F.3d 42, 56 (2d Cir. 2016). The

Halo Court further stated that “the plan bears the burden of proof on this issue since the party

claiming deferential review should prove the predicate that justifies it.” Id. (internal quotation

marks and citation omitted).

       I previously held that Schuman’s plan granted Aetna discretionary authority, subject to

arbitrary and capricious review. See Schuman I at *14. Despite the plan’s adequate grant of

discretion, Schuman identified several potential violations of the claims-procedure regulations

that would trigger Halo’s de novo review. Those violations included Aetna failing to consider

the vocational report of Erin Bailey when making its appeal determination, failing to identify

Joseph Thompson as a vocational expert, and failing to provide Schuman with its internal
                                                 4
guidelines. Id. at *15–18.1 Thus, I determined that Schuman presented sufficient evidence to

invoke de novo review of his claim. Id.


II.      Background

         The background of this case prior to remand is set forth at length in Schuman I, at *2–

*9.2 In brief summary, Jeff Schuman worked as a retail pharmacist for thirty-five years before

he became disabled with a foot injury on or around June 16, 2011. At the time, he was employed

by Ahold USA, Inc. as a retail pharmacy manager at a Stop & Shop Supermarket. Schuman filed

a short-term disability (“STD”) claim while he underwent surgery to address pain in his right

foot. He returned to work on January 30, 2012 but continued to have foot pain. Schuman’s

treating physician determined that he was only capable of sedentary work. On August 29, 2013,

Schuman informed an Aetna representative that he would not be able to return to his position.

Schuman’s disability continues to render him incapable of holding that position until the present.

         In September 2013, Schuman’s claim was referred for a determination whether he was

eligible for long-term disability (“LTD”) benefits. On October 23, 2014, Aetna denied

Schuman’s LTD claim because he did not meet the “reasonable occupation” test as defined in

Aetna and Ahold’s disability plan.3 Schuman appealed Aetna’s denial on November 14, 2014,


1
  Schuman contends that Aetna violated: 29 C.F.R. § 2560.503-1(h)(3)(iv) by failing to consider all documents on
appeal; 29 C.F.R. § 2560.503-1(h)(3)(ii) by giving improper deference to the initial determination; 29 C.F.R. §§
2560.503-1(h)(2)(iii) and (m)(8)(iv) by failing to furnish internal guidelines; 29 C.F.R. § 2560.503-1(b)(5) by failing
to set up administrative processes; and 29 C.F.R. § 2560.503-1(h)(3)(iv) by failing to identify experts. Id.
2
  Unless otherwise indicated, the following facts are drawn from statements in the parties’ Local Rule 56(a)(1)
Statements to which the other side did not object. See Defs.’ L.R. 56(a)(1) Stmts. (docs. 36-6 and 115-1); Pl.’s L.R.
56(a)(1) Stmts. (docs. 37-2 and 113-2).
3
  Schuman was eligible to participate in a long- and short-term disability plan provided as part of a group insurance
plan between Aetna and Ahold. All of the potential policies provide for six months of STD. All versions of the
policy then provided an initial period in which LTD benefits would be paid if the claimant met the “own
occupation” test. At the end of the period in which the “own occupation” test applied, LTD benefits would be paid
for an additional period if the claimant met the “reasonable occupation” test, meaning he could not perform the
material duties of any reasonable occupation “solely because of” his disability. See Administrative Record (“AR”)
at 9, 102.


                                                          5
but his appeal was denied on January 16, 2015. Schuman appealed for a second time on January

21, 2015, but Aetna decided not to reopen the appeal on June 24, 2015.

         On July 1, 2015, Schuman filed his current suit. On March 20, 2017, I granted in

part and denied in part the defendants’ motion and denied Schuman’s motion in its entirety. See

Schuman I, at *21. I determined that Schuman “raised several genuine issues regarding whether

his claims determination was decided in a manner consistent with the claims-procedure

regulations.” Id. at *15. Those “violations,” I held, were “sufficient under Halo [v. Yale Health

Plan, 819 F.3d 42 (2d Cir. 2016)] to trigger de novo review of the defendants’ determination that

Schuman” was not entitled to long-term disability benefits. Id. at *18. Because it remained

“unclear from the Administrative Record whether either party presented sufficient evidence

during the initial claim review and appeal process to determine whether Schuman me[t]” the

plan’s test for long-term disability, “remand [was] appropriate to supplement the Administrative

Record with information necessary to permit Aetna to make an appropriate evaluation of

Schuman’s [long-term disability] claim.” Id. Accordingly, I remanded Schuman’s case to the

claims administrator.

         After remand, a second transferrable skills analysis (“TSA”) was required to evaluate

Schuman’s claim. Aetna’s TSA review was assigned by Leanne Wolfinger, a vocational

rehabilitation counselor at Aetna, to Joseph Thompson, Vocational Case Manager at Coventry,

who was asked to prepare a labor market survey (“LMS”). Schuman was identified by Aetna as


A “reasonable occupation” is defined in all of the policies as:

         [a]ny gainful activity:

         For which you are or may reasonably become, fitted by education, training, or experience; and
         Which results in, or can be expected to result in, an income of more than 60% of your adjusted pre-
         disability earnings.

See AR at 119.

                                                           6
having sedentary work capacity for purposes of the TSA review, which meant that he has “full

time sustained work capacity with restrictions and/or limitations to include standing and walking

for 2 hours in an 8-hour day. No restriction on sitting. Exerting up to 10 pounds of force

occasionally to push, pull, lift or carry objects.” SAR at 1559. Thompson surveyed employers

nationally regarding occupations listed in a prior LMS to obtain information regarding wages,

requirements and physical demands. Thompson was instructed to verify that each position

exists, obtained information regarding each position’s wages and qualifications, indicated hiring

trends, and verified if work at home options were available for the identified positions.

       On April 17, 2017 and April 28, 2017, Coventry submitted Thompson’s Supplemental

LMS Report (“the Thompson Report”) to Aetna. The Thompson Report surveyed potential

occupations for Schuman by contacting twenty-four different employers to investigate whether

positions existed in the national economy that met Schuman’s requirements regarding

qualifications, physical demands, and pay. Of the twenty-four employers surveyed, Thompson

identified nineteen employers as having occupations that met all three aspects of qualifications,

physical demands, and a reasonable wage. The Thompson Report concluded that “there are a

variety of occupations identified nationally within the pharmaceutical and healthcare industry

that are consistent with [Schuman’s] qualifications, physical demands and reasonable wage

information.” Id. at 1634, 1655.

       On May 22, 2017, Schuman sent Aetna a supplemental report from Erin Bailey of CRC

Services, LLC (“the Bailey Report”), which at Schuman’s request, (1) re-evaluated the jobs

identified in Aetna’s LMS from October 28, 2014 and an undated LMS Report completed by

Sarah P.S. Coughlin, (2) compared those jobs to Schuman’s qualifications as of October 2014,

and (3) provided what additional training, education or experience Schuman would need to



                                                 7
become qualified for such positions. See id. at 1658–59. Schuman requested that Aetna consider

the Bailey Report when reviewing Schuman’s LTD claim on remand.

       The Bailey Report concluded that Schuman could not perform the positions identified by

the Thompson Report. The Bailey Report stated that Schuman does not meet the job

qualifications in the Thompson Report due to his “limited pharmacist experience” in non-retail

settings. Id. at 1662–63. In addition, the Bailey Report noted that there are “no courses or

vocational activities outside of previous work experience that could prepare” Schuman for the

identified positions, aside from obtaining a Pharm-D [Doctor of Pharmacy Degree], which would

require approximately five to six years of schooling. Id. at 1663. The Bailey Report also

concluded that Schuman could not work as a pharmacist in a hospital setting “due to the

advanced trainings and education (Pharm-D) required in addition to the physical requirements of

the position as they relate to the frequency and duration of standing and walking.” Id.

       In a letter dated August 4, 2017, Aetna informed Schuman that its decision to deny his

LTD claim remained unchanged after the Thompson Report identified fourteen alternative

occupations in the national economy “within the pharmaceutical and healthcare industry that are

consistent with Mr. Schuman’s qualifications, physical demands and reasonable wage.” Id. at

1668–69. Aetna’s letter also informed Schuman that he had not provided Aetna with additional

information regarding his medical status. Thus, Aetna assumed that Schuman’s medical

condition had not changed since his prior medical reports.

       On September 1, 2017, Schuman informed Aetna that he was appealing his August 4,

2017 denial of LTD benefits. In support of his appeal, Schuman submitted additional

documents, including medical records documenting his office visits with Dr. Aronow,

Schuman’s treating physician. Dr. Aronow recommended that Schuman be limited to four-hour



                                                8
sedentary work days, with some icing and elevation of his feet as needed every two hours. In

addition, Dr. Aronow opined that Schuman “be limited to a strict sedentary position and that this

would likely be a permanent restriction.” Id. at 1687. Schuman also informed Aetna that he

conducted his own research regarding the jobs identified in the Bailey Report and asserted that

he was not qualified for any of those jobs.

          On September 12, 2017, Schuman’s claim file was returned to Aetna for a full

appeal review. By letter dated October 16, 2017, Aetna informed Schuman that his appeal was

pending the receipt of a vocational assessment and would need a 45-day extension to complete

the appeal review. In a November 1, 2017 Addendum to his supplemental report, Thompson

“provide[d] additional information related to the previous [LMS] and documentation of

employers.” Id. at 1752. On November 10, 2017, Aetna informed Schuman that it was

upholding its original decision to terminate Schuman’s LTD benefits. Aetna’s denial letter stated

that “a review of the available information in the file concluded that as of October 26, 2014, Mr.

Schuman would have the physical ability to perform activities that are mainly seated,

occasionally exerting up to 10 pounds and frequently reach, handle and finger.” Id. at 1755. In

addition, Aetna concluded “that Mr. Schuman had transferable skills to alternate reasonable

occupations that can be performed based on his physical capacity as of October 27, 2014 and the

decision to terminate benefits remained unchanged.” Id. at 1756.


III.      Discussion

       A. Under the De Novo Standard of Review Neither Side Is Entitled to Judgment as a Matter
          of Law

          Under a de novo standard of review, Schuman bears the burden of proving by a

preponderance of the evidence that “he is totally disabled within the meaning of [his] plan.” See

Paese v. Hartford Life & Acc. Ins. Co., 449 F.3d 435, 441 (2d Cir. 2006). Based on the evidence

                                                 9
in the record, there is a dispute of material fact regarding whether Schuman is disabled under the

“any reasonable occupation” test.

        In his motion, Schuman argues that he is unable to perform pharmaceutical jobs in the

national economy that meet his reasonable wage requirement. In support of his argument, he

notes that he cannot return to Ahold as a retail pharmacist because of Ahold’s inability to

accommodate him in a wheelchair or allow him to continuously elevate his legs during the

workday. See Schuman’s Mot. at 44–45. In addition, Schuman states that he lacks the skills

required to work as a non-retail analyst for Ahold, and that Ahold does not have any positions in

Connecticut that can utilize his pharmaceutical experience. Id. at 45. “If Ahold is unable to find

any reasonable job within Schuman’s restrictions and limitations, then this undercuts defendants’

arguments that there are other jobs in the workplace which Schuman can perform.” Id.

Schuman also argues that due to his “advanced age,” “limited computer abilities,” and “lack of

knowledge in pharmacy related software programs,” he is unable to find any reasonable

occupation that pays his reasonable wage requirement. See id. at 4, 22.

        In their motion, defendants primarily rely on the April 17, 2017 Thompson Report

prepared by Coventry, which concluded that there are nineteen occupations within the

pharmaceutical and healthcare industry that are consistent with Schuman’s qualifications,

physical demands, and reasonable wage requirement.4 See Defendants’ Motion for Summary

Judgment (“Defs’ Mot.”) (Doc. No. 115-4) at 25–26; SAR at 1633. The Thompson Report

incorporated Schuman’s prior work history as a retail pharmacist, his education and training, his

computer skills, and his target wage of $37.98 an hour. See SAR at 1615–16. The Thompson



4
 The occupations listed in the Thompson Report include among others “Formulary Manager” at the US Veterans
Administration, “Quality Assurance Specialist” at Takeda Pharmaceuticals, “Clinical Research Pharmacist” at
Celerion, and “Project Manager” at United Health Group. See SAR at 1617–25.

                                                     10
Report also considered Schuman’s functional capacities and restrictions, which included

“standing and walking for 2 hours in an 8 hour work day” and “exert[ing] up to 10 pounds of

force occasionally to push, pull, lift or carry objects.” Id. at 1616. Because the Thompson

Report identified nineteen employers that “[had] occupations that met all 3 aspects of

[Schuman’s] qualifications, physical demands and reasonable wage” requirements, defendants

argue that Schuman is capable of performing another reasonable occupation, thus precluding him

from obtaining LTD benefits.5 See id. at 1633.

        In response, Schuman relies on the Bailey Report, which opines that Schuman would

need to obtain a doctorate degree in pharmacy to become qualified for occupations that would

pay him a reasonable wage, given his sedentary limitations. Schuman’s Opp. (Doc. No. 119) at

3; SAR at 1662. “[I]n order for Mr. Schuman to be marketable in non-retail pharmacist

positions, he would be required to obtain a Pharm-D from an accredited college or university . . .

. In October 2014, Mr. Schuman was 55 years of age. At the completion of a full-time Pharm-D

academic program, Mr. Schuman would be 61 years old.” SAR at 1662. Thus, obtaining a

Pharm-D would be unduly burdensome for Schuman, considering a program’s lengthy

completion time and high tuition costs.6 Id. at 1660–62. “It is easy for Thompson and

defendants to prepare a list of highly paid occupations [in the Thompson Report]; it is quite

another matter for someone of Schuman’s age and experience to actually be able to perform and

qualify for those occupations without advanced training or education.” Schuman’s Opp. at 3.




5
  Defendants note that the Thompson Report was based on the medical opinions of Dr. Aronow, Schuman’s treating
physician, and Dr. Taubman, an independent reviewing physician, both of whom determined that Schuman had a
full-time sedentary capacity as of October 27, 2014. See Defs’ Mot. at 18.
6
  In reaching that conclusion, Bailey contacted the University of Connecticut School of Pharmacy (“UConn”) and
Massachusetts College of Pharmacy (“MCPHS”). The tuition for UConn’s program was approximately $81,924 and
would take at least five years to complete. See SAR at 1661. The tuition for MCPHS’s five-year program was
estimated at $158,000. Id. at 1662.

                                                     11
       After reviewing the entire record, neither side is entitled to summary judgment. Schuman

has not shown that no reasonable factfinder could rule in favor of Aetna. Although Ahold is

unable to accommodate Schuman as a retail pharmacist, that alone does not preclude him from

working as a retail pharmacist for another company that may be able to accommodate his

sedentary restrictions. Moreover, Schuman’s contention that he is unable to work because of his

“advanced age” is not well supported by the record. Schuman provides no evidence to show that

his age renders him physically or mentally incapable of working as a retail pharmacist or

completing any new training required for another occupation. Even if Schuman is required to

undertake additional courses to qualify for a new occupation, he has not stated why he is unable

to complete supplemental training, other than conclusory assertions that additional schooling

would be lengthy and expensive. Thus, Schuman’s motion is denied.

       Under de novo review, defendants’ reliance on the Thompson Report is unavailing.

There is a genuine dispute of material fact regarding whether Schuman is or can become

qualified for the non-retail pharmacy occupations listed in the Thompson Report. Although only

one of the identified occupations expresses a preference for a Doctor of Pharmacy degree, most

require experience in non-retail pharmacy settings. Based on the evidence submitted by Aetna, I

cannot say as a matter of law that Schuman is or may become qualified for the jobs listed in the

Thompson Report.

       Moreover, Aetna did not fully assess the possibility that Schuman could be

accommodated as a retail pharmacist by another employer. Aetna represents that “there is the

potential that Schuman could perform his own occupation” under an accommodation, but also

concedes that “Aetna did not consider” that hypothetical when evaluating Schuman’s




                                               12
transferrable skills analysis. See Def’s Supp. Mem. (Doc. No. 135) at 3. Therefore, the

defendants’ motion is also denied.


IV.    Conclusion

       For the reasons stated above, I deny motions for summary judgment (doc. nos. 113 and

115). A trial will be scheduled for the earliest date.

       So ordered.

       Dated at Bridgeport, Connecticut, this 9th day of July 2019.

                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                                 13
